


Exhibit 10(b)

THE NEWHALL LAND AND FARMING COMPANY
RETIREMENT PLAN
(Restatement Effective January 1, 1989)
AMENDMENT NO. 6

        The Newhall Land and Farming Company Retirement Plan (the "Plan") as
restated in its entirety effective January 1, 1989, and subsequently amended, is
hereby further amended effective as of January 1, 2002 unless a different date
is specifically provided, as follows:

1.Section 1.10(b) is amended to incorporate the increase in the amount of
Compensation that may be taken into account in calculating a Participant's
accrued benefit as authorized by the Economic Growth and Tax Relief
Reconciliation Act of 2001 ("EGTRRA").

        (b)  In addition to other applicable limitations set forth in the Plan,
and notwithstanding any other provision of the Plan to the contrary, effective
for Plan Years beginning on and after January 1, 2002, the annual Compensation
of an Employee taken into account under the Plan shall not exceed $200,000
adjusted for increases in the cost-of-living as provided under Code
Section 401(a)(17)(B). With respect to an Employee who performs an Hour of
Service after December 31, 2001, for purposes determining such Employee's
benefit accruing in Plan Years beginning prior to 2002, the annual Compensation
limit shall be $200,000.

2.Section 1.45 defining "Remuneration" is amended, effective as of January 1,
2001 by striking the second to last paragraph and inserting the following:

Remuneration shall include any employer contribution under a cash or deferred
arrangement to the extent not included in gross income under Code
Section 402(g)(3) and any amount which the Employee would have received in cash
but for an election under a cafeteria plan (within the meaning of Code
Section 125). Effective January 1, 2001, Remuneration also shall include any
elective salary reductions not includible in gross income as a qualified
transportation fringe under Code Section 132(f)(4).

3.Section 8.03(a) is amended in its entirety to incorporate the higher dollar
limit on a Participant's annual benefit as authorized by EGTRRA.

        (a)  The Maximum Permissible Amount shall be the lesser of the defined
benefit dollar limitation of Code Section 415(b)(1)(A) or the Remuneration
limitation which is 100% of the Participant's highest average Remuneration, as
defined in Code Section 415(b)(3), as adjusted automatically pursuant to
Regulations to reflect cost of living increases consistent with Code
Section 415(d).

4.Section 8.03(d) is amended by inserting the following sentence at the
beginning to eliminate the adjustment to the defined benefit dollar limitation
for annual benefits that commence between age 62 and social security retirement
age.

The following provisions shall not apply in Plan Years beginning after
December 31, 2001, and the maximum permissible amount will not be adjusted
unless benefits begin prior to the Participant's attainment of age 62 as
described in Section 8.03(e). For Plan Years beginning prior to January 1, 2002,
the following provisions will apply:

5.Section 14.11(a) is amended in its entirety to reflect the revised definition
of Eligible Rollover Distribution consistent with changes made to the statutory
definition by EGTRRA.

1

--------------------------------------------------------------------------------

        (a)  An Eligible Rollover Distribution is any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee's designated
Beneficiary, or for a specified period of 10 years or more; any distribution to
the extent that distribution is required under Section 401(a)(9) of the Code;
the portion of any distribution that is not includable in gross income; and any
hardship distribution to the extent described in Code
Section 401(k)(2)(B)(i)(IV) or, effective January 1, 2002, any part of a
hardship distribution.

6.Section 14.11(b) is amended in its entirety to reflect the revised definition
of Eligible Retirement Plan consistent with changes made to the statutory
definition by EGTRRA.

        (b)  An Eligible Retirement Plan is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a), that accepts the Distributee's
Eligible Rollover Distribution. With respect to distributions prior to
January 1, 2002, in the case of an Eligible Rollover Distribution to the
surviving spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity. Effective January 1, 2002, Eligible
Retirement Plan also shall include an annuity contract described in Code
Section 403(b) and an eligible plan under Code Section 457(b) that is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state of political subdivision of a state, provided the plan agrees to
separately account for amounts transferred into such plan from the Plan.

7.Section 15.01(b) is amended to incorporate changes to the top-heavy rules
authorized by EGTRRA.

        (b)  Effective January 1, 2002, Key Employee with respect to a
particular Participating Company for a particular Plan Year, shall mean any
Participant or former Participant (or the Beneficiary of a deceased Participant)
who at any time during the Plan Year containing the determination date was
either:

        (1)  an officer of such Participating Company or any of its Related
Companies having annual Remuneration greater than $130,000 (as adjusted under
Code §416(i));

        (2)  a five percent owner of the Participating Company or any of its
Related Companies; or

        (3)  a one percent owner of the Participating Company or any of its
Related Companies having annual Remuneration of more than $150,000 within the
meaning of Code §415(c)(3). The determination of who is a key employee will be
made consistent with Code §416(i) and related regulations.

For Plan Years beginning before 2002, the following definition applies:

8.The last sentence of Section 15.01(c)(2) is amended to incorporate changes to
the top-heavy rules authorized by EGTRRA.

Account balances and accrued benefits so determined shall be adjusted for the
amount of any contributions: (i) made after the date of such valuation but on or
before the Determination Date; or (ii) due but unpaid as of the Determination
Date, and, except as otherwise provided in paragraphs (3) or (4) below, shall
include any amount distributed during the 5-year period (1-year period effective
January 1, 2002) ending on the Determination Date.

2

--------------------------------------------------------------------------------

9.Section 15.01(c)(5) is amended in its entirety to incorporate changes to the
top-heavy rules authorized by EGTRRA.

        (5)  No accrued benefit or account balance for any Participant shall be
taken into account with respect to: (i) a Participant who is not a Key Employee
with respect to the Plan Year in question, but who was a Key Employee with
respect to a prior Plan Year; or (ii) for Plan Years commencing after
December 31, 1984, an Employee who has not performed services for the
Participating Company or any of its Related Companies within the five (5)-year
period (one-year period effective January 1, 2002) ending with the Determination
Date.

10.Section 15.03(b) is amended by adding a sentence at the end to incorporate
changes to the top-heavy rules authorized by EGTRRA.

Effective January 1, 2002, years of Cumulative Vesting Service shall not include
a particular year of service if the Plan benefits no Key Employee or former Key
Employee in that year.

11.Section 15.05 is eliminated for Plan Years beginning after 1986 to reflect
the elimination of the former compensation limitation under the top-heavy rules.

12.Section 15.06 is repealed for Plan Years beginning after 1999 consistent with
the repeal of the combined plan limit under the Small Business Job Protection
Act of 1996.

        IN WITNESS WHEREOF, Newhall Management Corporation, managing general
partner of Newhall Management Limited Partnership, managing general partner of
The Newhall Land and Farming Company (a California Limited Partnership) has
caused this Amendment No. 6 to be executed on behalf of such partnership by its
duly authorized officer as of this 15th day of February, 2002.

    THE NEWHALL LAND AND FARMING COMPANY
(A CALIFORNIA LIMITED PARTNERSHIP)             By: NEWHALL MANAGEMENT LIMITED
PARTNERSHIP,
MANAGING GENERAL PARTNER             By: NEWHALL MANAGEMENT CORPORATION,
MANAGING GENERAL PARTNER                     By: /s/  DAVID E. PETERSON        
  Title: Assistant Secretary

3

--------------------------------------------------------------------------------
